                Case 1:16-cr-00140-DLH Document 87 Filed 06/10/20 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                       )
                                                )
                         Plaintiff,             )        ORDER DENYING DEFENDANT’S
                                                )        MOTION TO REDUCE SENTENCE
          vs.                                   )
                                                )
Michael Geck,                                   )        Case No. 1:16-cr-140
                                                )
                         Defendant.             )


          Before the Court is the Defendant’s pro se motion to reduce sentence pursuant to the First Step

Act of 2018, filed on May 15, 2020. See Doc. No. 83. The Government filed a response in opposition

to the motion on May 21, 2020. See Doc. No. 84. For the reasons set forth below, the motion is

denied.



I.        BACKGROUND

          On June 1, 2016, a federal grand jury indicted Geck with five counts of possession of a firearm

by a prohibited person (Counts One, Three, Four, Seven, and Eight); one count of possession or sale

of a stolen firearm (Count Two); and two counts of distribution of a controlled substance (Counts Five

and Six). See Doc. No. 18. On December 8, 2016, Geck pled guilty to Counts Four, Five, Six, Seven,

and Eight, pursuant to a written plea agreement. See Doc. Nos. 36 and 41.

          On March 13, 2017, the Court sentenced Geck to 84 months of imprisonment on Counts Four,

Five, Six, Seven, and Eight, with credit for time served, to run concurrent with one another and three

years of supervised release. See Doc. Nos. 49 and 51. Counts One, Two, and Three were dismissed

upon the Government’s motion. See Doc. Nos. 49 and 51. No appeal was filed. On January 8, 2018,



                                                     1
           Case 1:16-cr-00140-DLH Document 87 Filed 06/10/20 Page 2 of 7



Geck filed a motion to vacate under 28 U.S.C. § 2255. See Doc. No. 54. On January 15, 2019, the

Court denied the Section 2255 motion. See Doc. No. 72.

       On May 15, 2020, Geck filed the instant motion seeking a reduction of sentence and

compassionate release under 18 U.S.C. § 3582(c)(1)(A) citing “extraordinary and compelling” reasons.

The Government responds asserting that Geck has not provided an appropriate basis for compassionate

release. Geck is serving his sentence at FCI Florence in Colorado. His presumptive release date is June

1, 2022.



II.    LEGAL DISCUSSION

       18 U.S.C. § 3582(c)(1)(A) allows the Court to modify a term of imprisonment under two

circumstances: by motion of the Director of the BOP or upon motion of the Defendant “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” Geck filed a request for compassionate

release with the BOP on or about April 10, 2020. See Doc. No. 84-6. The BOP denied the request on

April 14, 2020. See Doc. No. 84-7, p. 4. Geck appealed and the appeal was denied on May 8, 2020.

See Doc. No. 84-7, p. 2. The Court finds he has exhausted his administrative remedies.

       In considering a motion to reduce sentence, the Court must assess whether, after considering

the 18 U.S.C. § 3553(a) factors, “extraordinary and compelling reasons” exist which warrant a sentence

reduction, and if a sentence reduction is consistent with the Sentencing Commission’s applicable policy

statement. See 18 U.S.C. § 3582(c)(1)(A). There is no right to counsel in Section 3582(c) proceedings.

United States v. Brown, 565 F.3d 1093, 1094 (8th Cir. 2009). Nor is there a right to a hearing. See

Dillon v. United States, 560 U.S. 817, 827-28 (2010) (observing that, under Federal Rule of Criminal

                                                  2
           Case 1:16-cr-00140-DLH Document 87 Filed 06/10/20 Page 3 of 7



Procedure 43(b)(4), a defendant need not be present at a proceeding under Section 3582(c)(2) regarding

the imposition of a sentencing modification). It should also be noted that the CARES Act does not

provide the Court with any expanded authority to grant a motion to reduce sentence under 18 U.S.C.

§ 3582(c). See CARES Act, Pub. L. No. 116-136, 134 Stat 281 (2020).

       Prior to the passage of the First Step Act in 2018, district courts could only grant compassionate

release sentence reductions based upon a motion filed by the director of the BOP. Such motions were

rarely filed. This all changed when the First Step Act was signed into law on December 21, 2018. The

relevant portion of the new law now reads as follows:

       (c) Modification of an imposed term of imprisonment.--The court may not modify
       a term of imprisonment once it has been imposed except that–

         (1) in any case–

               (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant's behalf or the lapse of 30 days from the receipt of such
               a request by the warden of the defendant's facility, whichever is earlier, may
               reduce the term of imprisonment (and may impose a term of probation or
               supervised release with or without conditions that does not exceed the unserved
               portion of the original term of imprisonment), after considering the factors set
               forth in section 3553(a) to the extent that they are applicable, if it finds that–

                      (i) extraordinary and compelling reasons warrant such a reduction;

                      and that such a reduction is consistent with applicable policy statements
                      issued by the Sentencing Commission;

18 U.S.C.A. § 3582(c)(1)(A)(I) (emphasis added).

       Unfortunately, the First Step Act does not define “extraordinary and compelling reasons.” The

Sentencing Commission policy statement can be found at Section 1B1.13 of the 2018 Sentencing

Guidelines Manual. However, the policy statement pertains to the old law rather than the new law and

thus is of questionable applicability. See United States v. Beck, No. 1:13-CR-186-6, 2019 WL

                                                   3
              Case 1:16-cr-00140-DLH Document 87 Filed 06/10/20 Page 4 of 7



2716505, at *6 (M.D.N.C. June 28, 2019) (concluding the old policy statement provides helpful

guidance but does not control the district court’s independent assessment of whether “extraordinary and

compelling reasons” warrant a sentence reduction.).         This Court agrees that the Sentencing

Commission’s existing policy statement provides only limited guidance. See United States v. Fox, No.

2:14-CR-03, 2019 WL 3046086, at *3 (D. Me. July 11, 2019). In addition, the Sentencing Commission

will not be publishing a 2019 or 2020 Sentencing Guidelines Manual for lack of a quorum. Beck, No.

1:13-CR-186-6, 2019 WL 2716505, at *5 n.7. The Application Note to U.S.S.G. § 1B1.13 provides

as follows:

       1.       Extraordinary and Compelling Reasons.--Provided the defendant meets the
                requirements of subdivision (2), extraordinary and compelling reasons exist
                under any of the circumstances set forth below:

                (A)    Medical Condition of the Defendant.--

                       (i)    The defendant is suffering from a terminal illness (i.e., a serious
                              and advanced illness with an end of life trajectory). A specific
                              prognosis of life expectancy (i.e., a probability of death within
                              a specific time period) is not required. Examples include
                              metastatic solid-tumor cancer, amyotrophic lateral sclerosis
                              (ALS), end-stage organ disease, and advanced dementia.

                       (ii)   The defendant is–

                              (I)     suffering from a serious physical or medical condition,

                              (II)    suffering from a serious functional or cognitive
                                      impairment, or

                              (III)   experiencing deteriorating physical or mental health
                                      because of the aging process,

                              that substantially diminishes the ability of the defendant to
                              provide self-care within the environment of a correctional
                              facility and from which he or she is not expected to recover.

                (B)    Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
                       experiencing a serious deterioration in physical or mental health because

                                                   4
     Case 1:16-cr-00140-DLH Document 87 Filed 06/10/20 Page 5 of 7



               of the aging process; and (iii) has served at least 10 years or 75 percent
               of his or her term of imprisonment, whichever is less.

       (C)     Family Circumstances.--

                       (i)     The death or incapacitation of the caregiver of the
                               defendant's minor child or minor children.

                       (ii)    The incapacitation of the defendant's spouse or registered
                               partner when the defendant would be the only available
                               caregiver for the spouse or registered partner.

       (D)     Other Reasons.--As determined by the Director of the Bureau of
               Prisons, there exists in the defendant's case an extraordinary and
               compelling reason other than, or in combination with, the reasons
               described in subdivisions (A) through (C).

2.     Foreseeability of Extraordinary and Compelling Reasons.--For purposes of
       this policy statement, an extraordinary and compelling reason need not have
       been unforeseen at the time of sentencing in order to warrant a reduction in the
       term of imprisonment. Therefore, the fact that an extraordinary and compelling
       reason reasonably could have been known or anticipated by the sentencing court
       does not preclude consideration for a reduction under this policy statement.

3.     Rehabilitation of the Defendant.--Pursuant to 28 U.S.C. § 994(t),
       rehabilitation of the defendant is not, by itself, an extraordinary and compelling
       reason for purposes of this policy statement.

4.     Motion by the Director of the Bureau of Prisons.--A reduction under this
       policy statement may be granted only upon motion by the Director of the Bureau
       of Prisons pursuant to 18 U.S.C. § 3582(c)(1)(A). The Commission encourages
       the Director of the Bureau of Prisons to file such a motion if the defendant
       meets any of the circumstances set forth in Application Note 1. The court is in
       a unique position to determine whether the circumstances warrant a reduction
       (and, if so, the amount of reduction), after considering the factors set forth in 18
       U.S.C. § 3553(a) and the criteria set forth in this policy statement, such as the
       defendant's medical condition, the defendant's family circumstances, and
       whether the defendant is a danger to the safety of any other person or to the
       community.

       This policy statement shall not be construed to confer upon the defendant any
       right not otherwise recognized in law.




                                            5
            Case 1:16-cr-00140-DLH Document 87 Filed 06/10/20 Page 6 of 7



       5.       Application of Subdivision (3).--Any reduction made pursuant to a motion by
                the Director of the Bureau of Prisons for the reasons set forth in subdivisions (1)
                and (2) is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       Geck provides little basis for his motion other than that he been a good prisoner, he would to

provide assistance to his grandmother, and he has a generalized fear of contracting COVID-19. Geck

is 32 years of age and has approximately 2 years left on his 7 year sentence. His presumptive release

date is June 1, 2022. He states he is only asking to be released to home confinement based on his

COVID-19 fears. However, the Court does not have the authority to order the BOP to allow an inmate

to serve his sentence on home confinement. See 18 U.S.C. § 3621(b); Moore v. U.S. Att’y Gen., 473

F.2d 1375, 1376 (5th Cir. 1973); see also McKune v. Lile, 536 U.S. 24, 39 (2002) (plurality opinion)

(“It is well settled that the decision where to house inmates is at the core of prison administrators’

expertise.”).

       The mere existence of the COVID-19 pandemic, which poses a threat to every person in the

country, does not, in and of itself, provide a basis for a sentence reduction. As the Third Circuit Court

of Appeals recently commented, “the mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). District courts have concluded similarly. See United

States v. Eberhart, Case No. 13-cr-00313, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)

(“General concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary

and compelling reasons for a reduction in sentence”). This does not mean that COVID-19 is not

relevant to the Court’s totality of circumstances analysis when considering a motion for reduction of

sentence. All factors must be considered. COVID-19 is an extremely dangerous illness. It has caused

more than 100,000 thousand deaths in the United States in a short period of time along with severe

                                                    6
           Case 1:16-cr-00140-DLH Document 87 Filed 06/10/20 Page 7 of 7



societal and economic disruption. In response to the pandemic, the BOP has taken significant measures

to protect the health of the inmates in its charge including working with the United States Centers for

Disease Control to minimize the risk of COVID-19 transmission with its facilities. The risk of

infection is very real, both within BOP facilities and in society in general. Release from prison does

not abate the risk. While sympathetic to Geck’s concerns regarding the presence of COVID-19 in the

federal prison system, the Court does not find that his circumstances clear the high bar necessary to

warrant a sentence reduction.

       The Court finds a generalized fear of contracting COVID-19 is not an “extraordinary and

compelling reasons” for compassionate release or a sentence reduction within the meaning of Section

3582(c)(1)(A). The Court has carefully reviewed the entire record and concludes Geck has failed to

demonstrate “extraordinary and compelling reasons” that would warrant a sentence reduction. See

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (noting the burden is on the defendant to

establish a sentence reduction is warranted under 18 U.S.C. § 3582(c)(2)).



III.   CONCLUSION

       Accordingly and for the reasons set forth above, the Defendant’s motion to reduce sentence

(Doc. No. 83) is DENIED.

       IT IS SO ORDERED.

       Dated this 10th day of June, 2020.

                                              /s/ Daniel L. Hovland
                                              Daniel L. Hovland, District Judge
                                              United States District Court




                                                  7
